PER CURIAM.
We agree with appellant that the trial court erred in imposing a multi-cell departure sentence upon revoking appellant’s community control. No written departure reasons were filed and the reason orally stated is an invalid reason for departure. On remand, the trial court may bump defendant’s sentence up to the next higher “permitted” range, a maximum of 4-½ years incarceration.
SENTENCE VACATED; REMANDED FOR RESENTENCING consistent with this opinion.
DAUKSCH, PETERSON and GRIFFIN, JJ., concur.